Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Carl Daily, Appellant                                  Appeal from the County Court at Law of
                                                        Bowie County, Texas (Tr. Ct. No.
 No. 06-17-00038-CV         v.                          15C1451). Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 Charles McMillan, Appellee                             Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Carl Daily, pay all costs of this appeal.




                                                       RENDERED AUGUST 15, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk